Citation Nr: 1331516	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  07-35 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for scars on the anterior trunk and left lower extremity.

2.  Entitlement to an increased rating for dysthymic disorder with cyclothymic disorder, rated as 30 percent disabling prior to September 21, 2010, and as 50 percent disabling from September 21, 2010.

3.  Entitlement to a rating in excess of 10 percent for chronic sesamoiditis, left first metatarsophalangeal joint.  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from September 1982 to March 1991.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  As the Board noted by letter dated August 2013, that AVLJ is no longer employed by the Board.  Although the Board offered the Veteran an opportunity to testify at another hearing in light of this fact, the Veteran did not respond.  Another AVLJ is thus making a decision in this case based on the appellate record, including the transcript of the June 2011 hearing. 

The Board remanded these claims to the RO for additional action in April 2012.  At that time, the Board characterized two of the claims on appeal as entitlement to a higher initial rating for a cesarean section (c-section) scar, rated as noncompensable prior to September 10, 2010 and as 10 percent disabling thereafter, and entitlement to an initial compensable rating for left foot scar(s).  The Board granted the former claim and remanded the latter claim.  

In an effort to effectuate the Board's grant, by rating decision dated April 2012, the RO mistakenly increased the noncompensable rating assigned the left foot scars, rather than the c-section scar, to 10 percent.  By rating decision dated March 2013, the RO indicated that it had inadvertently and improperly taken the April 2012 action.  It then considered the Veteran's c-section scar and left foot scars collectively, awarded the Veteran a 20 percent rating for those scars and recharacterized the two previously noted claims as one, namely, entitlement to an initial compensable evaluation for scars of the anterior trunk and left lower extremity.  In response to the RO's action in this regard, the Board has since recharacterized those claims similarly, as shown above.    

According to the Veteran's electronic file (Virtual VA), there is additional pertinent evidence of record, which is not in the claims file, but the RO considered in support of these claims in a Supplemental Statement of the Case issued in January 2013.

As the Board noted in the Introduction section of its April 2012 remand, the record raises a claim for service connection for a right foot disability, including as due to the Veteran's service-connected left foot disability.  The Board referred this claim to the RO for appropriate action, but the RO did not take action in response to the referral.  With greater urgency, the Board thus again refers this claim to the RO for appropriate action.  

The claims of entitlement to an increased rating for dysthymic disorder with cyclothymic disorder, rated as 30 percent disabling prior to September 21, 2010, and as 50 percent disabling from September 21, 2010, and entitlement to a rating in excess of 10 percent for chronic sesamoiditis, left first metatarsophalangeal joint are addressed in the REMAND portion of the decision, below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has four painful scars in widely separated areas, one on the anterior portion of her trunk and three on her left foot.



CONCLUSION OF LAW

The criteria for entitlement to a separate initial 20 percent rating for scars on the left lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.118, Diagnostic Code 7804 (2007 & 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with these provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the Diagnostic Code (DC) under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Ideally, the RO should provide the claimant VCAA prior to its initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason the RO does not, or provides the notice in a timely manner but it is inadequate or incomplete, the RO can effectively cure this error by providing any necessary VCAA notice and then readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC).  In such a case, the intended purpose of the notice is not frustrated, rather preserved, and the claimant is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  As the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The RO in this case provided the Veteran VCAA notice by way of letters dated in November 2004 and April 2012.  The second letter is untimely having been sent after the RO initially adjudicated this claim.  The RO cured this timing defect later, however, by readjudicating the claim in a January 2013 SSOC.  Mayfield v. Nicholson, 499 F.3d at 1317.  

The content of these letters reflects compliance with the pertinent statutory and regulatory provisions and case law.  Therein the RO acknowledged the Veteran's claim, notified her of the evidence needed to substantiate it, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated it was developing her claim pursuant to this duty.  The RO also provided the Veteran all necessary information on effective dates in the event a higher initial rating is granted.  As well, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for obtaining.  The RO indicated it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided she identified the sources of it.  The RO also noted that, ultimately, it was her responsibility to ensure VA's receipt of all pertinent evidence.

When a veteran testifies at a hearing before the Board, as did the Veteran in this case, she is entitled to additional notification.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge (VLJ) who chairs a hearing must satisfy two notification duties, including: (1) fully explaining the issue; and (2) suggesting the submission of evidence that may have been overlooked.  

During the Veteran's June 2011 hearing, prior to swearing in the Veteran, the VLJ discussed the nature of the claim on appeal.  Thereafter, the VLJ elicited testimony from the Veteran focusing on the severity of her scars.  Although he did not specifically suggest the submission of any other evidence as required by Bryant, the Board does not believe a remand for further notification is necessary.  Rather, given the action the Board took subsequent to the hearing, by remanding this claim in April 2012, any notification error is harmless and non-prejudicial to the Veteran and does not affect the essential fairness of this adjudication.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the remand, the Board identified the evidence that had been overlooked and needed to be secured in support of this appeal.  The Board also identified deficiencies in the report of VA scar examination and elaborated on the nature of this claim by explaining why another VA examination was needed.  

The Veteran has had a meaningful opportunity to participate in the development of this claim by receiving all essential notice.  She does not assert that VA failed to comply with VCAA's notice provisions or the requirements set forth in Bryant.  


B.  Duty to Assist

VA also has a duty to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In this case, the RO secured all evidence the Veteran identified as being potentially pertinent to her claim, including service and post-service treatment records.  In addition, the RO afforded the Veteran a hearing, during which she testified as to the severity of her scars, and VA examinations, during which examiners discussed the severity of those scars.  

The Veteran has not identified any outstanding evidence that still needs to be secured in support of this claim, or challenged the adequacy of the VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when there is this challenge, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Given the development that has occurred, it is difficult to discern what additional guidance VA could have provided the Veteran regarding further evidence to submit to substantiate her claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

II.  Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both her physical and Virtual VA files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

A.  Schedular Rating

The Veteran seeks a higher initial rating for scars on her left foot.  She claims that the noncompensable (0 percent) rating initially assigned this disability does not contemplate the pain and discomfort associated with the scars.  Allegedly, the scars on her feet result from surgical procedures, including a bunionectomy and sesmoid removal, have been bothering her since discharge from service, hurt, are sensitive and not well healed, cause pain and tenderness, measure two to four inches in length and necessitate the use of expensive shoes to accommodate the pain or being barefoot so as not to cause pressure against the scars.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2012).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In this case, when the RO remanded this claim in April 2012, the Veteran was seeking an initial compensable rating for her left foot scars.  As previously indicated, however, in a rating decision dated March 2013, the RO rated the Veteran's left foot scars together with her c-section scar and assigned all of the scars a 20 percent rating under 38 C.F.R. § 4.118, DC 7804 (2012).  The Board finds the action of combining the scars, which ultimately resulted in a partial grant of the benefit sought, improper.  

VA amended the rating criteria for skin disabilities, which include scars, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are applicable to claims filed on or after October 23, 2008, or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2008 and her statements include no explicit request to have this claim evaluated under the amended criteria.  The former criteria are thus applicable here.

According to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801, Note (1) (2007), scars in widely separated areas as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk will be rated separately and combined in accordance with § 4.25 of this part.  According to reports of VA examinations conducted in March 2005, September 2010 and May 2012, the Veteran has four painful scars in widely separated areas, one on the anterior portion of her trunk and three on her left foot.  The one on her trunk results from a c-section and the three on her left foot result from two bunionectomies and a sesmoidectomy.  Given the location of these scars, in its March 2013 rating decision, the RO should have assigned the left foot scars a separate rating (and then combined them under 38 C.F.R. § 4.25) after effectuating the Board's April 2012 decision increasing the initial rating assigned the c-section scar to 10 percent.  

Scars, other than of the head, face, or neck, which are deep or cause limited motion, are to be rated under DC 7801.  DC 7801 provides that a 10 percent rating is assignable for such scars when the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent rating is assignable when the area or areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (2007).  Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent rating is assignable for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007).

Under DC 7803, a 10 percent rating is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, DC 7803, Note (1) (2007). 

Under DC 7804, a 10 percent rating is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2007). 

Other types of scars are to be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007). 

In this case, for reasons unknown, in assigning the four scars a 20 percent rating, the RO applied the amended criteria of DC 7804.  This DC provides that a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2012).  Under this criteria, and disregarding the c-section scar, the same rating applies (there are three left foot scars).  The question is whether an initial rating in excess of 20 percent may be assigned the left foot scars.  

According to the previously noted reports of VA examinations, the scars on the Veteran's feet are painful and cause itching, measure between one and 14 centimeters (less than 6 square inches), involve no skin loss or breakdown, soft tissue damage, keloid formation or inflammation or edema and are not functionally disabling.  As a result, they may not be assigned a rating in excess of 20 percent under DC 7801, 7802, 7804 or 7805.

Initially, there was some question in the record regarding whether the scarring on the left foot involved nerve damage, thereby warranting a separate rating for such damage.  However, during the May 2012 VA examination, the examiner concluded that there is no evidence of any neurological condition affecting a specific nerve.  The examiner explained that the Veteran had some dysethesias over the scar from surgery, but not of sufficient severity to be defined as peripheral neuropathy with specific nerve involvement, and no weakness or numbness.

In light of the foregoing, the Board concludes that the criteria for entitlement to a initial 20 percent rating, but no higher, for scars on the left lower extremity are met, separate from the initial 10 percent rating assigned the c-section scar.

B.  Extraschedular Rating

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms, "including "marked interference with employment" and "frequent periods of hospitalization."  Id. 


In this case, the Veteran has not raised the question of whether she is entitled to a higher initial evaluation for her left foot scars on an extraschedular basis.  To the extent she claims interference with employment, she bases such argument on the effects of her psychiatric disability and non-scar left foot symptoms, not her left foot scars.  Referral for extraschedular consideration is thus not necessary.  

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should her left foot scar disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously noted separate rating is the most appropriate given the evidence of record.  

In reaching this conclusion, the Board considered the complete history of the disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41. 


ORDER

A separate initial 20 percent rating for scars on the left lower extremity is granted.  


REMAND

Prior to adjudicating the claims of entitlement to an increased rating for dysthymic disorder with cyclothymic disorder, rated as 30 percent disabling prior to September 21, 2010, and as 50 percent disabling from September 21, 2010, and entitlement to a rating in excess of 10 percent for chronic sesamoiditis, left first metatarsophalangeal joint, additional action is necessary.  38 C.F.R. § 19.9 (2012). 

In September 2010, the RO assisted the Veteran in the development of her claim for an increased rating for a psychiatric disability by affording her a VA mental disorders examination, during which an examiner addressed the severity of her psychiatric disability.  Since then, the RO has associated VA treatment records with Virtual VA, which show that the Veteran's psychiatric disability is worsening.  Moreover, at her hearing, the Veteran testified that she had gotten a bad work rating this year secondary to this disability.  The report of the September 2010 VA examination is thus inadequate to establish the severity of the Veteran's psychiatric disability since she underwent the last examination.  Another examination is therefore necessary.  

In addition, in April 2012, the Board remanded these claims to the RO for multiple purposes, including to obtain records of a three-month psychiatric hospitalization to which the Veteran referred during her June 2911 hearing and to afford the Veteran a VA examination of her left foot.  With regard to the latter purpose, the Board explained that, during her September 2010 examination, the Veteran reported flare-ups of left foot pain and the examiner noted "50 percent" when describing the effect of the flare-ups on the Veteran's limitation of motion and other functional impairment.  The Board indicated that it was unclear what the examiner meant in noting this finding and, as such, clarification was needed.  

On remand, in April 2012, the RO sent the Veteran a letter asking her to authorize the release of all outstanding treatment records pertinent to her claims.  The RO did not specifically mention records of the hospitalization to which the Veteran referred during her hearing.  In addition, the RO afforded the Veteran a VA examination of her left foot as instructed, but the examiner did not question the Veteran regarding the flare-ups of left foot pain she previously reported and did not discuss the meaning of the "50 percent" finding.  Such an opinion is crucial because if the Veteran's left foot symptoms, characterized by the VA examiner in May 2012 as mild or moderate, cause additional loss of motion during flare-ups, they might be deemed to be more than mild or moderate, thereby entitling the Veteran to an increased rating.

In any event, a Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, due to the lack of compliance with the instructions in the prior remand, additional notification and an addendum opinion are needed. 

Accordingly, the Board REMANDS these claims for the following action: 

1.  Contact the Veteran and ask her to identify the facility (VA or private) where she was hospitalized for three months for a psychiatric disability, the hospitalization to which she referred during her June 2011 hearing. 

2.  After securing any necessary authorization, obtain and associate with the claims file the records of such hospitalization.

3.  Obtain an addendum statement from either the VA examiner who evaluated the Veteran's left foot in September 2010 or the VA examiner who evaluated her left foot in May 2012.  Ask that examiner to do the following:

a.  acknowledging the Veteran's report of flare-ups of left foot pain, discuss whether and to what extent the Veteran's left foot is further limited, including with regard to motion, during the flare-ups;  

b.  explain the examiner's September 2010 finding of "50 percent" when describing the effect of the flare-ups on the Veteran's limitation of motion and other functional impairment;

c.  specifically indicate whether, during flare-ups of left foot pain, the Veteran's left foot disability is mild, moderate, moderately severe or severe; and  

d.  provide detailed rationale, with specific references to the record, for the opinions expressed.  

4.  After all outstanding records of the Veteran's psychiatric treatment, including the previously noted hospitalization, are associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination in support of her claim for an increased rating for a psychiatric disability.  Inform her that any failure to report to the examination might result in the denial of her claim.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows: 

a.  record in detail all mental health symptoms the Veteran reports as having manifested since her September 2010 VA examination; 

b.  reevaluate the severity of the Veteran's psychiatric disability since September 2010;

c.  describe the impact of the Veteran's psychiatric disability on her daily activities and employability; 

d.  specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to her service-connected psychiatric disability, alone or in conjunction with her other service-connected disabilities; 

e.  provide detailed rationale, with specific references to the record, for the opinions expressed; and 

f.  if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Review the addendum opinion and examination report to ensure that they are responsive to, and in compliance with, the directives of this remand, and if not, return them to the examiner for correction.

6.  Readjudicate these claims.  If either is not granted in full, provide the Veteran a Supplemental Statement of the Case.  Thereafter, if in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


